Plaintiff in error, George D. Woodward, was convicted of the crime of incest with his twelve-year-old daughter, who is the plaintiff in error, Juanita Woodward. The brief of the Attorney General concedes the essential weakness of the State's proof and a careful examination of the evidence by the members of this Court has convinced us that in view of the uncertainties appearing in the evidence, and the strong doubt which the evidence raises as to the defendants' guilt of the revolting crime with which they were charged and found guilty, that the ends of justice will be subserved by the granting of a new trial. See Courson v. State, decided at the present term. Hammock v. State, 99 Fla. 1119, 128 Sou. Rep. 267; Fuller v. State, 92 Fla. 873, 110 Sou. Rep. 528; Council v. State,111 Fla. 173, 149 Sou. Rep. 13; Calloway v. State, decided at the present term (opinion filed Nov. 10, 1933).
Reversed and a new trial awarded.
WHITFIELD, ELLIS and TERRELL, J. J., concur.
BUFORD, J., dissents.
BROWN, J., absent on account of illness.